           Case 1:20-cr-00011-RP Document 51 Filed 08/12/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
    UNITED STATES OF AMERICA,                    §
            Plaintiff                            §
                                                 §
    v.                                                        Case No. 1:20-CR-00011-RP-2
                                                 §
    ROSE RODRIGUEZ-RABIN (2),                    §
           Defendant                             §
                                                 §

         ORDER GRANTING MOTION TO MODIFY CONDITIONS OF RELEASE

   Before the Court is Defendant Rose Rodriguez-Rabin’s Unopposed Motion to Amend Bond

Conditions to Allow the Defendant to Move to a New Address, filed on August 12, 2020. Dkt. 49.

On the same date, the District Court referred the Motion to the undersigned Magistrate Judge for

resolution, pursuant to 18 U.S.C. § 3006A(b), 28 U.S.C. § 636(b)(1)(B), and Rule 44 of the Federal

Rules of Criminal Procedure. Dkt. 50.

   In the Order Setting Conditions of Release, Defendant was ordered to live in her sister’s home.

Defendant now moves to modify the conditions of release so that she may move to an apartment.

Counsel for Defendant states that he has conferred with the Government and the United States

Pretrial Services, and both are unopposed to Defendant’s Motion. Dkt. 49 at 1.

   Defendant’s motion therefore is GRANTED. IT IS HEREBY ORDERED that

Paragraph 7(f) of Defendant’s Additional Conditions of Release (Dkt. 13) is AMENDED to read:

               The defendant must abide by the following restrictions on personal
               association, residence, or travel: Reside at the following address:
               Dwell Apartments, 1810 E. Sonterra Blvd., San Antonio, Texas
               78259. Travel restricted to Bexar County, unless approved by
               Pretrial Services. May travel to Austin, Texas, for court purposes.

   SIGNED on August 12, 2020.

                                                 SUSAN HIGHTOWER
                                                 UNITED STATES MAGISTRATE JUDGE
